CONTACT: Michael P. Dickerson FOR IMMEDIATE RELEASE Vice President of Finance and July 14, 2008 Investor Relations (859) 572-8684 GENERAL CABLE PROMOTES GREGORY J. LAMPERT TO NORTH AMERICAN PRESIDENT AND CHIEF EXECUTIVE OFFICER HIGHLAND HEIGHTS, KY, July 14, 2008 – General Cable Corporation (NYSE: BGC) (the Company), a leading global supplier of wire and cable products for the energy, industrial and communications markets, announced today that it will consolidate the leadership of its North American operations. TheNorth American operationswill be managed by Gregory J. Lampert, who willserve as Executive Vice President of the Company and President and Chief Executive Officer, General Cable North America, effective August 1, 2008. “The combination of our North American operations under the leadership of Greg Lampert, a skilled and proven operating executive, will provide a more streamlined approach to our North American business, allowing us to serve our markets and our customers even more efficiently,” said Gregory B. Kenny, President and Chief Executive Officer of General Cable.“In addition to my ongoing operating responsibilities, the selection of a CEO for North America will allow me to further focus on our globalization strategy leveraging our manufacturing platform in 23 countries, selling in nearly every country of the world. In addition to the acquisition of Phelps Dodge International, recent activities have included entry into North Africa, China and India, as well as the expansion of our positions in Mexico and the Philippines.” Mr.
